Citation Nr: 1030712	
Decision Date: 08/16/10    Archive Date: 08/24/10

DOCKET NO.  06-33 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for left knee 
patellofemoral pain syndrome.

2.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Hager, Counsel
INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

These matters initially came before the Board of Veterans' 
Appeals (Board) from a March 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas.  In that decision, the RO, among other things, denied the 
Veteran's application to reopen his previously denied claim for 
service connection for a left knee disability and his claim for a 
TDIU.

In September 2009, the Veteran testified during a hearing at the 
RO before the undersigned; a transcript of that hearing is of 
record.

In November 2009, the Board granted the application to reopen and 
remanded the reopened claim for service connection for a left 
knee disability to the RO, via the Appeals Management Center, for 
additional development.  The Board also remanded the claim for a 
TDIU.  The claim for service connection for a left knee 
disability has been recharacterized for the reasons stated below.

The Board's decision on the claim for service connection for left 
knee patellofemoral pain syndrome is set forth below.  The claim 
for a TDIU is addressed in the remand following the order; this 
matter is being remanded to RO via the AMC in Washington, DC.  VA 
will notify the Veteran when further action, on his part, is 
required.

FINDING OF FACT

The Veteran has left knee patellofemoral pain syndrome that is 
related to service.

CONCLUSION OF LAW

Left knee patellofemoral pain syndrome was incurred in service.  
38 U.S.C.A. §§ 1110, 5107  (West 2002); 38 C.F.R. § 3.303 (2009). 
REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  

However, as the Board is granting the claim for service 
connection for left knee patellofemoral pain syndrome, the claim 
is substantiated, and there are no further VCAA duties.  Wensch 
v. Principi, 15 Vet App 362, 367-368 (2001); see also 38 U.S.C.A. 
§ 5103A(a)(2) (Secretary not required to provide assistance "if 
no reasonable possibility exists that such assistance would aid 
in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 
59989 (2004) (the notice and duty to assist provisions of the 
VCAA do not apply to claims that could not be substantiated 
through such notice and assistance).

As noted in the Board's November 2009 remand, the Veteran has 
been diagnosed with a left knee disability.  Specifically, a July 
2005 VA X-ray report and February 2009 VA examination report 
contain diagnoses of left knee degenerative changes and 
degenerative joint disease.  In addition, while there are no 
notations in the service treatment records regarding left knee 
symptoms, treatment, or diagnosis, the Veteran has stated that he 
indicated that he drove a wrecker and frequently placed stress on 
his knee getting on and off of a "wrecker," with pain that has 
continued since service.  The Veteran's DD Form 214 indicates 
that his military occupation specialty was general purpose 
vehicle and body maintenance supervisor.  Given that the 
Veteran's testimony is consistent with the circumstances of his 
service and not contradicted by any of the evidence of record, 
the Board finds his testimony credible.  See Jandreau v. 
Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (lay witnesses 
competent to testify their observations, but this testimony must 
be weighed against the other evidence of record).  See also 38 
C.F.R. § 3.303(a) (each disabling condition for which a veteran 
seeks service connection must be considered based on factors 
including the basis of places, types, and circumstances of 
service as shown by service record).

As the opinion of the February 2009 VA examiner was inadequate 
because he did not consider the Veteran's testimony regarding his 
in-service observations, the Board ordered a new examination, and 
one was conducted in January 2010.  The January 2010 VA examiner 
thoroughly reviewed the claims folder and considered the 
Veteran's statements.  He reviewed prior X-rays as well as X-rays 
taken during the examination.  He opined that the prior X-ray 
findings of degenerative changes and degenerative joint disease 
were erroneous because the patellofemoral views were taken with 
the knee in hyperflexion, which brings the patella inferior on 
the femur and, considering the projection of the X-ray tube, 
gives rise to the impression that there is medial joint space 
narrowing; however, to adequately appreciate proper 
patellofemoral joint space narrowing, the knee must be flexed no 
more than 45 degrees with proper angulation of the X-ray tube."  
Given that the knee was not so flexed on any of the X-rays, the 
January 2010 VA examiner concluded that any statement concerning 
patellofemoral narrowing (as indicating degenerative changes or 
joint disease) are inaccurate.  He thus diagnosed patellofemoral 
pain syndrome.  As the January 2010 VA examiner explained the 
reasons for his conclusion, this diagnosis is entitled to 
substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 
Vet. App. 295, 304 (2008) (most of the probative value of a 
medical opinion comes from its reasoning; threshold 
considerations are whether the person opining is suitably 
qualified and sufficiently informed).

The remaining question is whether this diagnosed disability is 
related to service.  Considering the Veteran's statements, the VA 
examiner noted that, while there was no evidence of a specific 
in-service injury recorded, the Veteran's statements could be 
regarded as indicating some degree of repetitive trauma that 
"would at least as likely as not suggest that the Veteran's left 
knee pain began in the military and thus is related to the 
military."  The Board finds that this statement is of sufficient 
certainty to warrant a finding of service connection for the 
diagnosed patellofemoral pain syndrome, particularly in light of 
the Veteran's credible testimony as to in-service incurrence and 
continuity of symptomatology.  The VA examiner indicated that it 
was at least as likely as not that the Veteran's current symptoms 
began in service and are related to service, and the use of the 
word "suggest" does not render his opinion non-probative or 
non-evidence.  Cf. Hogan v. Peake, 544 F.3d 1295, 1297-98 (Fed. 
Cir. 2008) (even if flawed because stated uncertainly, an opinion 
from a licensed counselor regarding the etiology of a claimant's 
psychological disorder must be considered as "evidence" of 
whether the disorder was incurred in service).  The only contrary 
opinion is that of the February 2009 VA examiner, who did not 
consider the Veteran's statements and whose opinion is therefore 
of less probative value than that of the January 2010 VA 
examiner.

As the weight of the evidence thus supports a finding of service 
connection, service connection for left knee patellofemoral pain 
syndrome is warranted.  See 38 U.S.C.A. §§ 1110, 1131, 5107(b); 
38 C.F.R. §§ 3.102, 3.303; see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).


ORDER

Entitlement to service connection for left knee patellofemoral 
pain syndrome is granted.


REMAND

In addition to his now service connected let knee patellofemoral 
syndrome, the Veteran is in receipt of service connection for 
tension headaches, rated 30 percent, lumbar spine arthritis, 
rated 20 percent, bilateral lower extremity radiculopathy, each 
rated 20 percent, and other disabilities rated noncompensable, 
for a combined rating of 70 percent.  The evidence also indicates 
that he is currently unemployed, and he is therefore eligible for 
consideration for a TDIU on a schedular basis.  38 C.F.R. § 
4.16(a) (2009).

While the record contains opinions as to whether specific 
disabilities render the Veteran unemployable, none of those 
opinions considered the now service-connected left knee 
patellofemoral syndrome.  In these circumstances, VA has the duty 
to supplement the record by obtaining an examination which 
includes an opinion on what effect all of the Veteran's service-
connected disabilities have on his ability to work.  See Friscia 
v. Brown, 7 Vet. App. 294, 297 (1994) (citing 38 U.S.C. § 
5107(a); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (1993); 
Beaty v. Brown, 6 Vet.App. 537, 538 (1994); Obert v. Brown, 5 
Vet.App. 30, 33 (1993)).  Thus, a new examination is required to 
determine whether the Veteran's service-connected disabilities 
render him unable to obtain substantially gainful employment.

Accordingly, the claim for entitlement to a TDIU is REMANDED for 
the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Schedule the Veteran for a VA 
examination to determine the effect of all 
of his service-connected disabilities upon 
his ability to work.  The claims file must 
be provided to and reviewed by the 
examiner. The examiner should be asked to 
provide an opinion as to whether it is at 
least as likely as not (50 percent 
probability or greater) that the Veteran is 
unable to obtain or retain gainful 
employment due only to his service-
connected disabilities, consistent with his 
education and occupational experience, 
irrespective of age and any nonservice-
connected disabilities.

A complete rationale should accompany any 
opinion provided.

The examiner is advised that the Veteran is 
competent to report symptoms, treatment, 
and injuries, and that his reports must be 
taken into account in formulating the 
requested opinion.

2.  After completion of the above, and any 
other development deemed necessary, review 
and readjudicate the claim for entitlement 
to a TDIU.  If such action does not grant 
the benefit claimed, provide the Veteran 
and his representative a supplemental 
statement of the case and an appropriate 
period of time for response.  Thereafter, 
the case should be returned to this Board 
for appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


